Per Curiam.—
By the act of 1806, a statement was allowed to be substituted for a declaration. Once filed, it is, according to the act itself, the exhibit of the plaintiff’s cause of action as fully as a declaration is. And it is well settled that an amendment to the pleading by the plaintiff, either at common law or under the statute, shall not be allowed when it introduces a new and distinct cause of action. (See 1 Miles 42, 67.) This would be the effect if the motion were granted here. Amendment under the 6th section of the act of 1806, is limited to “ informality” in the pleading as to a declaration; it does not apply to new matter of substance.
Motion refused.